Citation Nr: 1822891	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

A VA records-only examination was conducted in January 2015 regarding the Veteran's claim for entitlement to service connection for sleep apnea.  The examiner opined that the Veteran likely developed obstructive sleep apnea after separation due to aging and weight gain.  Upon review, the Board finds that the nexus opinion provided by the February 2015 examiner is inadequate for adjudication purposes as it fails to take into consideration the Veteran's lay statements as well as a fellow sevice member and his wife as to his symptoms in service.  Thus, a remand is warranted to afford the Veteran a VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his diagnosed sleep apnea.  The claims file, including a copy of this Remand, must be made available to the examiner for review.  All necessary tests and studies should be accomplished, and the Veteran's assertions should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.  The examiner must consider the lay statements submitted by the Veteran and a fellow service member, his wife, and daughter regarding his in-service and post-service symptomology.  

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during service or is otherwise related to active military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why.

2.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




